DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Para. [0048], line 10; and Para. [0076], line 7;  “102)L” should read as “102);”;
Para. [0052], line 6, “147 nay” should read as “147 may”;
Para. [0071], line 11, “differences, differences,” should read differences,”; and
Para. [0102], line 7, “DA metrics” should read as “AD metrics”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavrentyev et al. (US PG Pub. No. 2020/0210263, hereinafter “Lavrentyev”). 

Regarding claim 1, Lavrentyev discloses a method for anomaly detection in a cyber-physical system [Fig. 2, item 201; a cyber-physical system], the method comprising: 
acquiring a physical feature of the cyber-physical system [Fig. 5, item 510; Obtaining values of CPS features; [0170] At 510, the method obtains CPS feature values during the input window, which is determined by the trained forecasting model (used in the system and method shown in FIGS. 3-4).], the physical feature defining a relationship between a plurality of physical attributes of the cyber-physical system [[0045] In an embodiment, a state of the controlled object can be a combination of its substantial properties expressed by state variables, which are modified or maintained under external influences, including controlling influences from a control subsystem. A state variable can be one or multiple numerical values characterizing a substantial property of an object. In an embodiment, a state variable is a numerical value of a physical quantity.]; 
determining a physical state (PS) error metric [Fig. 5, item 530; Determining of the total forecast error; [0170] At 530, the method determines the total forecast error for CPS features for the forecast window, ], the PS error metric configured to quantify deviation between the relationship defined between the plurality of physical attributes and measurements of one or more of the plurality of physical attributes[[0103] The computing tool 212 determines the total error of the forecast (i.e., for the forecasted values of the PCS features).  For example, the computing tool 212 can utilize the average error or average weighted error between the monitored feature values and the forecasted feature values, which is calculated at each moment of time of the forecast window.]; and 
detecting anomalous behavior of the cyber-physical system based, at least in part, on the PS error metric [Fig. 5, item 540; Determining an anomaly in the CPS; [0170] if the total forecast error exceeds the total error threshold, at 540, the method identifies an anomaly in the CPS.].  

Regarding claim 2, Lavrentyev discloses all the limitation of claim 1 above. Lavrentyev further discloses that the relationship defined by the physical feature corresponds to a physics-based correlational relationship between the plurality of physical attributes [[0054] A functional inter-relation between the elements of a TS can be an inter-relation between the states of these elements. … In one example, there is no physical connection between actuators and a process operation, but, for example, a cutting speed can be functionally related to a spindle rotation rate, despite the fact that these state variables are not physically connected.].  

Regarding claim 3, Lavrentyev discloses all the limitation of claim 1 above. Lavrentyev further discloses receiving measurements of one or more physical attributes of the plurality of physical attributes from a sensor device coupled to a physical process of the cyber-physical system [[0173] In an embodiment, the CPS features include at least one of the following: a sensor measurement (sensor process variable); a controlled variable of an actuator; a setpoint of an actuator; input signals or an output signal of a PID controller.].  

Regarding claim 4, Lavrentyev discloses all the limitation of claim 3 above. Lavrentyev further discloses determining an estimate [a forecast value] of a first physical attribute of the plurality of physical attributes based on the relationship between the plurality of physical attributes and measurements of one or more other physical attributes of the plurality of physical attributes [Fig. 5, item 520; [0173] At 520 the method forecasts the CPS feature values for the forecast window, using the trained forecasting model and based on the CPS feature values data obtained during the input window.]; 
wherein the PS error metric is based, at least in part, on a difference between the estimate of the first physical attribute and a measurement of the first physical attribute [[0195] The difference                          
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                        
                     can be determined as the feature forecast error with the number j=1,m at the time moment t≥0.].

Regarding claim 5, Lavrentyev discloses all the limitation of claim 4 above. Lavrentyev further discloses determining an estimate [a forecast value] of a second physical attribute of the plurality of physical attributes based, at least in part, on the relationship between the plurality of physical attributes and the measurement of the first physical attribute [Fig. 5, item 520; [0173] At 520 the method forecasts the CPS feature values for the forecast window, using the trained forecasting model and based on the CPS feature values data obtained during the input window.]; 
wherein the PS error metric is based, at least in part, on the difference between the estimate of the first physical attribute and the measurement of the first physical attribute and a difference between the estimate of the second physical attribute and a measurement of the second physical attribute [[0195] In an embodiment, the total forecast error at the time moment t is the average error                          
                            
                                
                                    M
                                
                                
                                    t
                                
                                
                                    p
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    Σ
                                
                                
                                    j
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                            ,
                        
                      where p≥0.  The difference                          
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                        
                     can be determined as the feature forecast error with the number j=1,m at the time moment t≥0. ]
  
Regarding claim 6, Lavrentyev discloses all the limitation of claim 1 above. Lavrentyev further discloses determining an error threshold for the physical feature [[0147] At 370 a total error threshold depending on the CPS characteristics is calculated.], the error threshold based on a deviation between training measurements of the plurality of physical attributes[[0103] In an embodiment, the total error threshold is a set accuracy percentage of the total forecast error, for example, at the 99% significance level.], the training measurements configured to characterize nominal operation of the cyber-physical system[0103] Then, using the training tool 211, a total error threshold is calculated depending on the CPS characteristics, in such a manner that, if the total forecast error exceeds the calculated threshold, an anomaly is present in the CPS.]; and 
detecting the anomalous behavior of the cyber-physical system responsive to the PS error metric exceeding the error threshold [[0147] In an embodiment, when the total forecast error exceeds the calculated threshold, an anomaly in the CPS has been detected.].  

Regarding claim 7, Lavrentyev discloses all the limitation of claim 1 above. Lavrentyev further discloses: 
deriving a first membership function from one or more fuzzy sets [[0143] Then, the neural network architecture is optimized using the optimizer. In an embodiment, the neural network architecture is optimized using genetic algorithms. A quality metric is also used to select the best architecture. In an embodiment, one of the following quality metrics is used: a NAB metric, an F1 metric.; [0145] At 320, on the basis of the initial sample and taking into account the CPS characteristics, a training sample is built, which includes the values of at least one of the above-mentioned CPS features for the monitoring period not exceeding the historical monitoring period.], the one or more fuzzy sets corresponding to nominal operation of the cyber-physical system and comprising training measurements of the plurality of physical attributes [[0101] The training tool 211 receives an initial sample containing values of CPS 200 features for the historical CPS monitoring period (i.e. CPS telemetry data), in which the share of anomalies does not exceed a set value (for example, not more than 1%).], wherein the first membership function is configured to model a PS error distribution, the PS error distribution corresponding to differences between the training measurements of the plurality of physical attributes and the relationship between the plurality of physical attributes defined by the physical feature [[0145] At 330, a model for forecasting values of CPS features at each moment of the forecast window is built, based on the data of values of the said CPS features at each moment of the input window.]; 
acquiring measurements of the plurality of physical attributes [Fig. 5, item 510; Obtaining values of CPS features; [0170] At 510, the method obtains CPS feature values during the input window, which is determined by the trained forecasting model (used in the system and method shown in FIGS. 3-4).]; and 
utilizing the first membership function to determine the PS error metric [[0147] After that, at 360 the total error of the forecast obtained using the pre-built forecasting model at each moment of the monitoring period is determined.], the PS error metric configured to quantify a degree to which the acquired measurements of the physical attributes conform to the PS error distribution of the first membership function [[0103] The computing tool 212 determines the total error of the forecast (i.e., for the forecasted values of the PCS features).  For example, the computing tool 212 can utilize the average error or average weighted error between the monitored feature values and the forecasted feature values, which is calculated at each moment of time of the forecast window.].

Regarding claim 8, Lavrentyev discloses all the limitation of claim 7 above. Lavrentyev further discloses that the one or more fuzzy sets further comprise training measurements of a cyber feature, the training measurements of the cyber feature corresponding to nominal operation of an electronic communication network of the cyber-physical system, the method further comprising: 
deriving a second membership function from the training measurements of the cyber feature [[[0143] Then, the neural network architecture is optimized using the optimizer. In an embodiment, the neural network architecture is optimized using genetic algorithms. A quality metric is also used to select the best architecture. In an embodiment, one of the following quality metrics is used: a NAB metric, an F1 metric.; [0145] At 320, on the basis of the initial sample and taking into account the CPS characteristics, a training sample is built, which includes the values of at least one of the above-mentioned CPS features for the monitoring period not exceeding the historical monitoring period.]; 
utilizing the second membership function to determine a cyber state (CS) error metric, the CS error metric configured to quantify a degree to which acquired measurements of the cyber feature correspond to the second membership function [Fig. 5, item 530; Determining of the total forecast error; [0170] At 530, the method determines the total forecast error for CPS features for the forecast window, ]; and 
detecting the anomalous behavior of the cyber-physical system based, at least in part, on the PS error metric and the CS error metric [Fig. 5, item 540; Determining an anomaly in the CPS; [0170] if the total forecast error exceeds the total error threshold, at 540, the method identifies an anomaly in the CPS.].

Regarding claim 9, Lavrentyev discloses an apparatus for monitoring a cyber-physical system [a cyber-physical system], the apparatus comprising: 
a physical state (PS) monitor [Fig. 4, item 221; a forecasting tool] configured to acquire measurements of a plurality of physical attributes of the cyber-physical system [[0148] The forecasting tool 221 is configured for obtaining CPS feature values during an input window, which is determined by a trained forecasting model, and also for forecasting CPS feature values for a forecast window using the trained forecasting model and based on the CPS feature values data obtained during the input window.], the plurality of physical attributes corresponding to a physical feature that defines a correlational relationship between the plurality of physical attributes; 
a processor [[0011] In an embodiment, a system for determining a source of anomaly in a cyber-physical system (CPS) comprises a computing platform including computing hardware of at least one processor and memory operably coupled to the at least one processor]; and 
an anomaly detector [Fig. 4, item 222; anomaly identification tool] configured for operation on the processor, the anomaly detector further configured to: 
determine a first affinity metric, the first affinity metric configured to quantify a degree to which the measurements of the plurality of physical attributes of the cyber-physical system conform with the correlational relationship between the plurality of physical attributes [Fig. 5, item 530; Determining of the total forecast error; [0170] At 530, the method determines the total forecast error for CPS features for the forecast window.], and 
detect anomalous behavior of the cyber-physical system based, at least in part, on a health metric determined for the cyber-physical system, the health metric based, at least in part, on the first affinity metric and a second affinity metric, the second affinity metric configured to quantify a degree to which a cyber feature conforms with nominal behavior of an electronic communication network of the cyber-physical system [Fig. 5, item 540; Determining an anomaly in the CPS; [0170] if the total forecast error exceeds the total error threshold, at 540, the method identifies an anomaly in the CPS.].  

Regarding claim 10, Lavrentyev discloses all the limitation of claim 9 above. Lavrentyev further discloses that the correlational relationship between the plurality of physical attributes corresponds to a physics-based relationship between the plurality of physical attributes [[0054] A functional inter-relation between the elements of a TS can be an inter-relation between the states of these elements. … In one example, there is no physical connection between actuators and a process operation, but, for example, a cutting speed can be functionally related to a spindle rotation rate, despite the fact that these state variables are not physically connected.].  

Regarding claim 11, Lavrentyev discloses all the limitation of claim 9 above. Lavrentyev further discloses that the PS monitor is communicatively coupled to a sensor device through the electronic communication network of the cyber-physical system [[0173] In an embodiment, the CPS features include at least one of the following: a sensor measurement (sensor process variable); a controlled variable of an actuator; a setpoint of an actuator; input signals or an output signal of a PID controller.].  

Regarding claim 12, Lavrentyev discloses all the limitation of claim 9 above. Lavrentyev further discloses that the anomaly detector is further configured to determine an estimate of a first physical attribute of the plurality of physical attributes based on measurements of one or more other physical attributes of the plurality of physical attributes and the correlational relationship between the plurality of physical attributes defined by the physical feature [Fig. 5, item 520; [0173] At 520 the method forecasts the CPS feature values for the forecast window, using the trained forecasting model and based on the CPS feature values data obtained during the input window.]; and 
the first affinity metric is based, at least in part, on an error between the estimate of the first physical attribute and a measurement of the first physical attribute [[0195] The difference                          
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                        
                     can be determined as the feature forecast error with the number j=1,m at the time moment t≥0.].  

Regarding claim 13, Lavrentyev discloses all the limitation of claim 12 above. Lavrentyev further discloses that the anomaly detector is further configured to determine an estimate of a second physical attribute of the plurality of physical attributes based, at least in part, on the measurement of the first physical attribute and the correlational relationship between the plurality of physical attributes defined by the physical feature[Fig. 5, item 520; [0173] At 520 the method forecasts the CPS feature values for the forecast window, using the trained forecasting model and based on the CPS feature values data obtained during the input window.]; and 
the first affinity metric is based, at least in part, on the error between the estimate of the first physical attribute and the measurement of the first physical attribute and an error between the estimate of the second physical attribute and the measurement of the second physical attribute [[0195] In an embodiment, the total forecast error at the time moment t is the average error                          
                            
                                
                                    M
                                
                                
                                    t
                                
                                
                                    p
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    Σ
                                
                                
                                    j
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                            ,
                        
                      where p≥0.  The difference                          
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                        
                     can be determined as the feature forecast error with the number j=1,m at the time moment t≥0.].

Regarding claim 14, Lavrentyev discloses all the limitation of claim 9 above. Lavrentyev further discloses that the anomaly detector is further configured to: 
derive a first membership function from one or more fuzzy sets[0143] Then, the neural network architecture is optimized using the optimizer. In an embodiment, the neural network architecture is optimized using genetic algorithms. A quality metric is also used to select the best architecture. In an embodiment, one of the following quality metrics is used: a NAB metric, an F1 metric.; [0145] At 320, on the basis of the initial sample and taking into account the CPS characteristics, a training sample is built, which includes the values of at least one of the above-mentioned CPS features for the monitoring period not exceeding the historical monitoring period.], the training measurements configured to characterize nominal operation of the cyber-physical system [[0145] In an embodiment, the share of anomalies in the initial sample does not exceed a set value.], wherein the first membership function is configured to model an error distribution between respective training measurements of the plurality of physical attributes and the correlational relationship between the plurality of physical attributes defined by the physical feature [[0103] For example, the computing tool 212 can utilize the average error or average weighted error between the monitored feature values and the forecasted feature values, which is calculated at each moment of time of the forecast window.]; and 
utilize the first membership function to determine the first affinity metric[[0147] After that, at 360 the total error of the forecast obtained using the pre-built forecasting model at each moment of the monitoring period is determined.].  

Regarding claim 15, Lavrentyev discloses all the limitation of claim 14 above. Lavrentyev further discloses: 
a cyber state (CS) monitor [Fig. 4, item 221; a forecasting tool] configured to acquire measurements of the cyber feature; 
wherein the anomaly detector [Fig. 4, item 222; anomaly identification tool] is further configured to: 
derive a second membership function from the one or more fuzzy sets, the second membership function configured to model a distribution of the cyber feature under nominal operation of the cyber-physical system [[0143] Then, the neural network architecture is optimized using the optimizer. In an embodiment, the neural network architecture is optimized using genetic algorithms. A quality metric is also used to select the best architecture. In an embodiment, one of the following quality metrics is used: a NAB metric, an F1 metric.; [0145] At 320, on the basis of the initial sample and taking into account the CPS characteristics, a training sample is built, which includes the values of at least one of the above-mentioned CPS features for the monitoring period not exceeding the historical monitoring period.], and 
utilize the second membership function to determine the second affinity metric[[0147] After that, at 360 the total error of the forecast obtained using the pre-built forecasting model at each moment of the monitoring period is determined.].  

Regarding claim 16, Lavrentyev discloses a non-transitory computer-readable storage medium [Fig. 15, item 1522, a system memory] comprising instructions configured to cause a processor [Fig. 15, item 1521, [0011] In an embodiment, a system for determining a source of anomaly in a cyber-physical system (CPS) comprises a computing platform including computing hardware of at least one processor and memory operably coupled to the at least one processor] to implement operations for anomaly detection in a cyber- physical system, the operations comprising: 
acquiring a physical feature of the cyber-physical system[Fig. 5, item 510; Obtaining values of CPS features; [0170] At 510, the method obtains CPS feature values during the input window, which is determined by the trained forecasting model (used in the system and method shown in FIGS. 3-4).], the physical feature defining a correlation between a plurality of physical attributes of the cyber-physical system [0045] In an embodiment, a state of the controlled object can be a combination of its substantial properties expressed by state variables, which are modified or maintained under external influences, including controlling influences from a control subsystem. A state variable can be one or multiple numerical values characterizing a substantial property of an object. In an embodiment, a state variable is a numerical value of a physical quantity.]; 
determining an anomaly detection metric for the cyber-physical system[Fig. 5, item 530; Determining of the total forecast error; [0170] At 530, the method determines the total forecast error for CPS features for the forecast window, ], the anomaly metric based, at least in part, on a first metric configured to quantify a degree to which measurements of the plurality of physical attributes conform to the correlation between the plurality of physical attributes defined by the physical feature [[0103] The computing tool 212 determines the total error of the forecast (i.e., for the forecasted values of the PCS features).  For example, the computing tool 212 can utilize the average error or average weighted error between the monitored feature values and the forecasted feature values, which is calculated at each moment of time of the forecast window.]; and 
detecting an anomaly pertaining to the cyber-physical system based, at least in part, on the anomaly detection metric [Fig. 5, item 540; Determining an anomaly in the CPS; [0170] if the total forecast error exceeds the total error threshold, at 540, the method identifies an anomaly in the CPS.].  

Regarding claim 17, Lavrentyev discloses all the limitation of claim 16 above. Lavrentyev further discloses that the operations further comprising receiving measurements of one or more of the plurality of physical attributes of the cyber-physical system from one or more sensor devices coupled to a physical process of the cyber-physical system [[0173] In an embodiment, the CPS features include at least one of the following: a sensor measurement (sensor process variable); a controlled variable of an actuator; a setpoint of an actuator; input signals or an output signal of a PID controller.].  

Regarding claim 18, Lavrentyev discloses all the limitation of claim 16 above. Lavrentyev further discloses: 
determining an estimate of a first physical attribute of the plurality of physical attributes based on a measurement of one or more other physical attributes of the plurality of physical attributes and the correlation between the plurality of physical attributes defined by the physical feature [Fig. 5, item 520; [0173] At 520 the method forecasts the CPS feature values for the forecast window, using the trained forecasting model and based on the CPS feature values data obtained during the input window.]; and 
determining the first metric based, at least in part, on a difference between the estimate of the first physical attribute and a measurement of the first physical attribute [[0195] The difference                          
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                        
                     can be determined as the feature forecast error with the number j=1,m at the time moment t≥0.].  

Regarding claim 19, Lavrentyev discloses all the limitation of claim 16 above. Lavrentyev further discloses: 
determining an estimate of a second physical attribute of the plurality of physical attributes based, at least in part, on the measurement of the first physical attribute and the correlation between the plurality of physical attributes defined by the physical feature [Fig. 5, item 520; [0173] At 520 the method forecasts the CPS feature values for the forecast window, using the trained forecasting model and based on the CPS feature values data obtained during the input window.]; 
wherein the first metric is based, at least in part, on the difference between the estimate of the first physical attribute and the measurement of the first physical attribute and a difference between the estimate of the second physical attribute and a measurement of the second physical attribute [[0195] In an embodiment, the total forecast error at the time moment t is the average error                          
                            
                                
                                    M
                                
                                
                                    t
                                
                                
                                    p
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    Σ
                                
                                
                                    j
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                            ,
                        
                      where p≥0.  The difference                          
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                        
                     can be determined as the feature forecast error with the number j=1,m at the time moment t≥0.].  

Regarding claim 21, Lavrentyev discloses all the limitation of claim 16 above. Lavrentyev further discloses: 
determining the first metric by use of a first membership function determined for the physical feature [[0145] At 320, on the basis of the initial sample and taking into account the CPS characteristics, a training sample is built, which includes the values of at least one of the above-mentioned CPS features for the monitoring period not exceeding the historical monitoring period.], the first membership function configured to model a distribution of physical error metrics of one or more physical attributes of the plurality of physical attributes of the physical feature, the distribution corresponding to nominal operation of the cyber-physical system [[0145] At 330, a model for forecasting values of CPS features at each moment of the forecast window is built, based on the data of values of the said CPS features at each moment of the input window.; [[0101] The training tool 211 receives an initial sample containing values of CPS 200 features for the historical CPS monitoring period (i.e. CPS telemetry data), in which the share of anomalies does not exceed a set value (for example, not more than 1%).], 
wherein the first metric quantifies a degree to which measurements of the plurality of physical attributes conform with the first membership function [[0103] The computing tool 212 determines the total error of the forecast (i.e., for the forecasted values of the PCS features).  For example, the computing tool 212 can utilize the average error or average weighted error between the monitored feature values and the forecasted feature values, which is calculated at each moment of time of the forecast window.].  

Regarding claim 22, Lavrentyev discloses all the limitation of claim 16 above. Lavrentyev further discloses: 
acquiring a cyber feature of the cyber-physical system, the cyber feature configured to characterize a state of an electronic communication network of the cyber-physical system [Fig. 5, item 510; Obtaining values of CPS features; [0170] At 510, the method obtains CPS feature values during the input window, which is determined by the trained forecasting model (used in the system and method shown in FIGS. 3-4).]; and 
determining a second metric based, at least in part, on a degree to which the acquired cyber feature conforms to a second membership function, the second membership function configured to model a distribution of the cyber feature under nominal operation of the cyber-physical system [Fig. 5, item 520; [0173] At 520 the method forecasts the CPS feature values for the forecast window, using the trained forecasting model and based on the CPS feature values data obtained during the input window.]; 
wherein the anomaly detection metric determined for the cyber-physical system is based, at least in part, on a combination of the first metric and the second metric [[0195] In an embodiment, the total forecast error at the time moment t is the average error                          
                            
                                
                                    M
                                
                                
                                    t
                                
                                
                                    p
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    Σ
                                
                                
                                    j
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                            ,
                        
                      where p≥0.  The difference                          
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ~
                                                    
                                                
                                                
                                                    t
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    p
                                
                            
                        
                     can be determined as the feature forecast error with the number j=1,m at the time moment t≥0.].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev in view of Malkov et al. (US PG Publication No. 2020/0159624, hereinafter “Malkov”).

Regarding claim 20, Lavrentyev discloses all the limitation of claim 16 above. Lavrentyev further discloses: 
determining the first metric by use of a membership function determined for the physical feature[[0145] At 320, on the basis of the initial sample and taking into account the CPS characteristics, a training sample is built, which includes the values of at least one of the above-mentioned CPS features for the monitoring period not exceeding the historical monitoring period.], the membership function configured to model a distribution of physical error metrics of one or more physical attributes of the plurality of physical attributes of the physical feature, 
wherein 
Lavrentyev does not appear to explicitly discloses that the distribution corresponding to anomalous operation of the cyber- physical system, and the first metric is inversely proportional to a degree to which measurements of the plurality of physical attributes conform with the membership function.
However, Malkov discloses that  the membership function configured to model a distribution of physical error metrics of one or more physical attributes of the plurality of physical attributes of the physical feature, the distribution corresponding to anomalous operation of the cyber- physical system [[0147] The primary objective of the classification processes of AI anomaly detection engine 300A, discussed below, is the creation of membership degree functions of events (typical and atypical) from system logs to the clusters. To achieve this, in embodiments, at step 270 a technique of optimal detection of scaling coefficients may be applied. As above, for higher efficiency, and to further expedite the process step 270 and preserve computer resources, the process of detecting scaling coefficients may be parallelized with respect to clusters.], 
wherein the first metric is inversely proportional to a degree to which measurements of the plurality of physical attributes conform with the membership function [[0142] In this sense, "faithful" means that the events should be "trusted"--meaning part of the baseline of events collected during this learning step and further assuming no malicious events have occurred. "Malicious," on the other hand, means that the events data has deviated from the baseline.]
Lavrentyev and Malkov are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lavrentyev to incorporate the teachings of Malkov since both systems provides a system and method for securing and protecting data from cyberattack and implementing disaster recovery using machine learning. The motivation to do so is to build a forecast model and detect an anomalous behavior (obvious to one skilled in the art, Malkov, Abstract).
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEONGSOOK YI whose telephone number is (571) 272-9407. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496